Citation Nr: 0737895	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for meningitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the St. Paul, Minnesota Department of 
Veterans Affairs (VA) Regional Office (RO).  A Travel Board 
hearing was held before the undersigned in September 2006.  A 
transcript of that hearing is of record.  In August 2007, the 
Board received an additional statement from the veteran 
without a waiver of initial agency of original jurisdiction 
review; however, as the statement is in the form of argument, 
not evidence, on the appellate issue, the Board finds that 
remanding this matter to the RO for initial review of such 
statement is unnecessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  An unappealed September 1981 rating decision denied 
service connection for meningitis on the basis that there was 
no medical evidence in the files showing that meningitis 
existed and that such disability was related to service.

2.  Evidence received since the September 1981 decision does 
not tend to show that the veteran has meningitis that is 
attributed to service, does not relate to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for meningitis, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for meningitis may not be 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A February 2005 letter advised the veteran of the bases for 
the denial of the underlying claim, advised him that new and 
material evidence was required to reopen the claim, and 
advised him of what the evidence needed to show in order for 
the claim to be reopened.  Furthermore, he was advised of the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter 
specifically advised (on page 2) the veteran that, should he 
have any evidence in his possession pertinent to his claim, 
he should submit such evidence.  This notice was in 
substantial compliance with the mandates of the U.S. Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VCAA notice was provided prior to the 
initial adjudication.  
Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding the ratings 
of meningitis and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is 
moot.  

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (he replied in 
February 2005, that he has submitted all medical evidence in 
support of his claim and has nothing further to add).  
Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the Board finds that VA has met its assistance 
obligations in this case.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since 
the instant claim to reopen was filed after that date (in 
December 2004), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A September 1981 rating decision denied service connection 
for meningitis on the bases that there was no medical 
evidence in the files showing that meningitis existed and 
that such disability was related to service.  The veteran was 
notified of the September 1981 rating decision and of his 
right to appeal it.  He did not do so, and it became final.  
38 U.S.C.A. § 7105.

In December 2004, he petitioned to reopen the claim seeking 
service connection for meningitis.  An April 2005 rating 
decision denied the petition to reopen and he subsequently 
perfected an appeal to the Board on this issue.  

Evidence of record at the time of the September 1981 rating 
decision consisted essentially of the veteran's service 
medical records and VA outpatient records from December 1980 
to September 1981.  Evidence received since the September 
1981 rating decision consists essentially of the veteran's 
service personnel records, June 1982 to September 1990 and 
June 2004 to May 2005 VA treatment records, Social Security 
Administration (SSA) records which include duplicate VA 
treatment records, the veteran's testimony from the March 
2006 local RO hearing; testimony from the September 2006 
Travel Board hearing, and statements from the veteran and his 
representative.

As the claim was previously denied because meningitis was not 
shown nor attributed to service, for evidence received to be 
new and material, it must relate to this unestablished fact, 
i.e., it must show meningitis that is attributed to service. 

The service personnel records, VA treatment records, SSA 
records, testimony and statements submitted are new to the 
extent that they were not previously of record and considered 
by the RO in September 1981.  However, they are not material 
evidence as they do not relate to an unestablished fact 
necessary to substantiate the claim.  None of the medical 
records pertain to meningitis; thus, they cannot be material 
to the claim.

As to the veteran's recent testimony and his statements, such 
evidence cannot serve to provide a competent link between the 
post-service medical disability and service.  Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim). 

In summary, no additional evidence received since the 
September 1981 rating decision relates to the unestablished 
fact needed to substantiate the service connection claim 
i.e., that meningitis exists and is attributed to service.  
Consequently, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim, and is 
not material. 


ORDER

The appeal to reopen a claim seeking service connection for 
meningitis is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


